EXHIBIT 10.1 December 9, 2015 To: Milind Karnik Dear Milind, This is to notify that your employment with QLogic Corporation (the “Company”) is terminated. The purpose of this letter is to provide you with all of the information you will need to make some personal decisions about your benefits following your separation from the Company.This letter also describes Severance Benefits that are being offered to you. QLogic does not have a formal severance program and the severance benefits being offered to you in accordance with this letter are offered on a non-precedential basis. If after you read this letter, you still have questions; please do not hesitate to contact the responsible person, listed on the attached contact list. Termination Date Your termination date with the Company will be December 9, 2015 (“Termination Date”). As of this date, you will no longer accrue personal time off benefits and stock option vesting, 401(k) deductions and equity vesting shall cease.Basic and supplemental life and AD&D, dependent life, and disability benefits will also cease as of December 9, 2015. Termination Check You will receive a final paycheck on December 9, 2015.This paycheck will include your regular salary or base pay through December 9, 2015, two weeks’ pay in lieu of notice and any and all accrued unused personal time off through December 9, 2015, plus any monies contributed in the current purchase period towards the Employee Stock Purchase Plan (ESPP) and any amount carried forward from the prior purchase period. Health Benefit Coverage All health (medical, dental, vision and EAP) coverage will remain in force through December 31, 2015.If you choose to agree to the Severance and Release Agreement, explained below, the company will pay for COBRA coverage for a period of 12 months by including the cost of your COBRA coverage into your lump sum payment.The lump sum shown below includes the cost of that COBRA coverage.To activate your COBRA coverage, you must complete the COBRA enrollment forms and send in payment to PayFlex.If you do not complete the enrollment forms or do not send in payment, you will not be enrolled in COBRA. Milind Karnik
